Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 18,
2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00275-CR

                         JOSE MARTINEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1559302


                         MEMORANDUM OPINION

      Appellant Jose Martinez has signed and filed a written motion to withdraw
his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered
an opinion, we grant appellant’s motion and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain
Do Not Publish – Tex. R. App. P. 47.2(b)